DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 05/31/2022.  Claims 1-9 are pending, with claim 9 withdrawn.  Claims 1-8 are examined below.  The earliest effective filing date of the present application is 04/24/2017.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0191174 to Zhou et al. (“Zhou”) in view of U.S. Pat. Pub. No. 2004/0217877 to Kokonaski et al. (“Kokonaski”) in further view of U.S. Pat. Pub. No. 2016/0275576 to Logan et al. (“Logan”).
With regard to claims 1 and 8, Zhou discloses the claimed apparatus for communicating between diners and servers, comprising: 
 	a housing, said housing having a base and an external surface (see e.g. Fig. 2 (left)

    PNG
    media_image1.png
    499
    436
    media_image1.png
    Greyscale
), 
 	a touchscreen display mounted to said housing (see e.g. [0016]), 
a Wi-Fi device positioned within said housing (see e.g. [0021]), 
a plurality of selectable buttons adjacent the external surface and uppermost surface of the housing, wherein said plurality of selectable buttons includes at least one service request button configured to transmit, upon selection, a service request message to a remote device (see e.g. [0006], [0058] where product items can be selected via the interface, where the interface is adjacent to the exterior surface of housing and uppermost surface, and where selections are sent to remote server; [0059] select check-out request sent to remote server), 
a slot configured to receive a credit card (see [0057] a swipe card reader), and 
a rechargeable battery positioned with said housing (see abstract, tablets have rechargeable batteries).  
 	Zhou does not explicitly disclose the following: 
a digital message bar in the base of the housing, where the message bar is spaced apart from said display; 
a light positioned near the uppermost surface of the housing, wherein said light is activated in response to selection of the service request button, and wherein said light is configured to deactivate in response to a signal from said remote device; and 
buttons separated from said touchscreen display.
 	For 1), the examiner refers to Kokonaski. The examiner notes that a message bar that wraps around a curved surface, such as a conical shaped structure, is well known in the advertising art.  The examiner refers to Kokonaski to show that a message bar on a conical object can indeed wrap around the object, as shown in [0034] and Fig. 10-11. 

    PNG
    media_image2.png
    493
    274
    media_image2.png
    Greyscale
 	When combined with Zhou, for instance, the table (see Zhou housing at e.g. Fig. 2) could be in a conical shape and the message bar (see Kokonaski at Fig. 10) could wrap around the curved section of the table, for instance.  The benefits of being able to wrap around a curved surface is that you can reach more of an audience when people are standing around the housing, when curved you can provide a better view for people standing off to the sides, and still keep the same curved/conical shape as the housing, all while providing an advertisement (or other relevant information) to the people standing around.  Therefore, it would have been obvious to one of ordinary skill in the advertising art at the time of filing to modify Zhou to include a conical/curved shape housing as shown in Kokonaski Fig. 10-11, where a digital message bar can be wrapped around the curved housing, and spaced apart from a different display of Zhou, where the benefits of being able to wrap around a curved surface is that you can reach more of an audience when people are standing around the housing, when curved you can provide a better view for people standing off to the sides, and still keep the same curved/conical shape as the housing, all while providing an advertisement (or other relevant information) to the people standing around.
	Further, for limitation 2) and 3), Logan teaches at e.g. [0047] [0079] etc. that it would have been obvious to turn on a light in response to a service request signal being received, and turn off a light in response to a turn off light signal, where this is beneficial in that it alerts the server of a request and automatically turns the light off when not needed, as this automates the process.  See also [0079] for the digital message bar in base of housing.  Tapping on the bar (902) causes illumination of a light (1006) in proximity to the customer. The light could be located on the ground, on the bar, or above the customer. The light would indicate a requested service. Different color lights or light intensities may allow for differentiation of requested topics. See FIG. 11 for an example of a light display implemented in a bar setting.  As for the buttons that are separated from a touchscreen display, the examiner refers Applicant to [0084] showing that buttons in the for instance armrest are activated in order to send a signal of the button.  Therefore, it would have been obvious to one of ordinary skill in the restaurant art at the time of filing to modify the housing of Fuchs to include the ability to have a service request button that when activated causes a light to go on near a user, which turns on when requested and off when desired by a remote server, where this is beneficial because it alerts the server of a request and automatically turns the light off when not needed, as this automates the process.  See other benefits listed at Logan, [0084].

With regard to claim 2¸ Zhou discloses where the shape of the housing is conical.  Zhou does not disclose where the housing has a conical shape.  The examiner notes that having a housing be one shape or another shape is a matter of engineering design choice, where the specific designer can design the housing in accordance with the use of the housing, such as being conical, rectangular, or any other shape formation.  Accordingly, in light of this obvious rejection, the examiner finds that such a design choice would be obvious to one of ordinary skill in the restaurant technology art at the time of filing where the specific design chosen takes into account the use of the housing and designs the shape accordingly.  See the combination of Zhou and Kokonaski above, where the housing could be any curved surface as shown in Fig. 10, where the message bar can wrap around the conical structure.  See Kokonaski Fig. 10-11, and motivation above.  

With regard to claim 3, Zhou is silent regarding where the housing is waterproof.  It is common that tablets are waterproof.  The examiner refers to the design choice rationale above, where the same rationale applies here.  Further, the examiner refers to Kokonaski to show that To make the system more durable, for example, the carrier material 110 may be laminated with plastics such as, by way of example only, polyethylene, polyester, polypropylene or other water-resistant plastics. In embodiments, the carrier material 110 may even have a protective outer layer formed from a durable transparent material such as hardened glass to prolong its useful life.  Accordingly, it would have been obvious to one of ordinary skill in the advertising art to have a structure and provide a protective outer layer of water-resistant plastics to make the housing some sort of waterproof.  Therefore, it would have been obvious to one of ordinary skill in the advertising art to modify Zhou with the ability to cover a structure with such plastics in order to prolong the life of the system and to get water from getting inside the housing, thereby damaging the system.  See Kokonaski.    

With regard to claim 4, Zhou further discloses where said plurality of selectable buttons includes at least one check request button configured to display, upon selection, a diner's check on said touchscreen display (see Zhou abstract).  See also Logan, [0036] [0041] [0043] button for “Check”, with motivation above.   

With regard to claim 5, Zhou further discloses where said touchscreen display displays a table number, a check number, and diner order information (see abstract, where display can display the check; the contents of the check such as table number, check number, and diner order info are matters of design choice; see rationale above).  

With regard to claim 6, Zhou further discloses where said service request message includes a table number and a time information (see request at [0059] the examiner notes that the specific contents of the request are a matter of design choice, see rationale above).  

With regard to claim 7-8, Zhou does not disclose the limitations of claims 7-8.  However, as mention above, Kokonaski does teach where the message bar is wrapped around the curved surface displaying a message/advertising [i.e. “Got Milk?”] to the diner.  See the rejection of claim 1 above, including illustrations, and motivation statement. 

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
The examiner has removed the rejections under 35 USC 112 based on the amendments provided. 
No other arguments are made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687